      Case 3:20-cv-05980-MW-MJF Document 1043 Filed 05/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                                PENSACOLA DIVISION


IN THE MATTER OF IN RE                              §
SKANSKA USA CIVIL                                   §
SOUTHEAST INC. AND                                  §
SKANSKA USA, INC. AS                                §            ADMIRALTY RULE 9(H)
OWNERS OF THE BARGE KS                              §
5531 PRAYING FOR                                    §
EXONERATION FROM OR                                 §
LIMITATION OF LIABILITY                             §
                                                    §              CIVIL ACTION NO.
                                                    §           3:20-CV-05980 – RV / MJF



                                 DIRECT FILING SHORT FORM

                            CLAIM IN LIMITATION
                    JOINDER IN CLAIM AND MASTER ANSWER
               INTERVENTION AND JOINDER IN MASTER COMPLAINTS
                          CLAIMANT PROFILE FORM

Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt.
No. 7.

By submitting this document, I am asserting a claim in In re Skanska USA Civil Southeast Inc.
and Skanska USA, Inc., as Owners of the Barge KS 5531 Praying for Exoneration From or
Limitation of Liability, Case No. 3:20-cv-05980-RV-MJF; 1 adopt and incorporate the Master
Answer [Docket #66] and/or intervene into, join, and otherwise adopt the Master Claim [Docket
#60] for damages arising from barges 460007, CBR 758, KS 6011, and KS 5531, which
impacted the Pensacola Bay Bridge.




1
  See Dkt. No. 7, Notice to Claimants, filed 12/14/2020. To note: all Limitations proceedings were consolidated
before Judge Rodger Vinson on February 15, 2021 [Dkt. No. 9]. This form should be filed with the U.S. District
Court for the Northern District of Florida, 100 N. Palafox Street, Pensacola, Florida 32502, in Civil Action No.
3:20-cv-05980 and with Defense Counsel at the following address: Kenneth H. Tribuch, Chaffe McCall LLP, 801
Travis, Suite 1910 Houston, Texas 77002.
    Case 3:20-cv-05980-MW-MJF Document 1043 Filed 05/03/21 Page 2 of 5




                                Short Form Joinder
IN RE: SKANSKA USA CIVIL SOUTHEAST, INC. AND SKANSKA USA, INC.
EXONERATION FROM OR LIMITATION OF LIABILITY

DIRECT FILING SHORT FORM

Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt. No. 7.

                                 Claimant Information
Name
Last Name
          Obenchain
           Wise
           Cohoon
 Wolfe    Whibbs
First Name
Chaz          Rachael
              Richard
             Mark
             Suzanne
             John
              Darla
Middle Name/Maiden
            DonovanTaylor
                    Allen
                      Whitten
                     Elizabeth
                     Noland
Suffix
              Sr.

Phone Number (850)221-8887
               859-475-2911
               (270) 869-4497
               850-816-8164
 (573)529-1552  (850)434-5395
            (850)324-3060
E-Mail Address rwhittenw@gmail.com
                 rwtaylor@yahoo.com
                obchain@gmail.com
                  darlacohoon87@gmail.com
 chazwolfe@gmail.com
                  suzanne@whibbslaw.com
              donovan@whibbslaw.com
Address 900 Fort Pickens
             397 Creary
 4350 Bayou2845
            Blvd.         Rd. Unit 822
            2923Lido
                  BayRd.
                      St.
City / State / Zip
                    Pensacola, Beach,
                               FL 32507
   Pensacola, GulfFLPensacola
                     32503
                      Breeze, FL 32563
                                      FL 32561

Is this an Individual Claim or a Business Claim?

                    X Individual Claim               Business Claim

If this is an individual claim, complete the following:
Name
          Rachael
            Suzanne
            Mark
          Darla
           John    T. Obenchain
                       Noland
                  Obenchain
                E.Donovan
                   Cohoon     Whibbs
                           Whibbs, Sr.
            Richard  W. Wise

Occupation
               Paralegal
              Retired
               Optometrist
              Paralegal
             Attorney



                                              1
    Case 3:20-cv-05980-MW-MJF Document 1043 Filed 05/03/21 Page 3 of 5




Address
            2845900
                  LidoFt.Blvd
                          Pickens
                              Rd. Rd. Unit 822
           2923 397
                BayCreary
                     St.

City / State / Zip
                   Pensacola,
                      Pensacola
             Gulf Breeze,     FLBeach,
                                 32507 FL 32561
                          FL 32563

Last 4 digits of your Social Security Number
          5017  1537
             1996                                      0584
                                                       2770
         9955
If this is a business claim, complete the following:
Business Name
Wolfe Florida One, LLC d/b/a Edible Arrangements

Type of Business
Sale and delivery of gift items and edible treats and baskets.

Address
4350 Bayou Blvd.

City / State / Zip
Pensacola, FL 32503

Last 4 digits of your Tax ID Number
4683


                                     Attorney Information
Attorney Name: Charles M. Caldwell II
Firm Name: Whibbs Stone Barnett P.A.
Address: 801 W. Romana St., Unit C
City / State / Zip: Pensacola, FL 32502
Phone Number: (850)434-5395
E-Mail Address: chase@whibbslaw.com

                                            Claim Type
Claim Type (Please check all that apply)
                           Earnings / Profit
                                                              Other (describe in
                           Loss / Commuting
                                                        X Question 4)
                           Expenses

                                        Brief Description




                                                   2
     Case 3:20-cv-05980-MW-MJF Document 1043 Filed 05/03/21 Page 4 of 5




1. Whether you are an individual or business, for earnings/profit loss claims, please include
either your annual salary / hourly wage or your annual profit(s) in the two years before
Hurricane Sally struck the Gulf Coast on September 16, 2020.
2020: $825,674
2018: $684,760
2019:        $26,771.99
2019:
During       $29,617.00
       the March 18, 2021 status and scheduling conference, the Court expressed a preference to complete discovery in two phases.
Specifically, the first phase of discvoery would focus on issues relevant to jurisdiction and the limitation of liability actions. Thereafter
following a trial on these limited issues, the parties would turn to discovery relating to claimants' damages. The the extent that claimants
are still calculating their damages, the calculations and underlying documents will be the subject of the damages phase of this litigation.

2. If you claim lost earnings/profits/income, please state the approximate amount of loss you
have experienced since the Pensacola Bay Bridge closed on September 16, 2020.
$580,000.00
$1,000.00 to date



3. If you claim commuting expenses, please state the approximate increase in commuting
expenses that you attribute to the Pensacola Bay Bridge Outage.
$5,000.00
$2362.00
 $4500.00 to
$3,500.00       date
             to to date
                 date
During the March 18 2021 Status and scheduling conference, the Court expressed a preference to complete
discovery in two separate phases. Specifically, the first phase of discovery would focus on issues relevant to jurisdiction
and the limitation of liability actions. Thereafter, following a trial on these limited issues, the parties would turn to
discovery relating to claimants' damages. To the extent that claimants are still calculating their damages, the calculations
and underlying documentation will be the subject of the damages phase of this litigation.
4. If you checked “other” as your claim type, please describe the injury, as well as how and
when it was sustained.

Claimant was the primary custodial parent for his teenage daughter, who attends school
in Gulf Breeze. Following the bridge impact, it became unfeasible for his daughter to reside
in Pensacola while going to school in Gulf Breeze. Accordingly Mr. Wise has had
to have his daughter live with her mother in Gulf Breeze, which has caused him severe
emotional distress.




                                                                 3
       Case 3:20-cv-05980-MW-MJF Document 1043 Filed 05/03/21 Page 5 of 5




Charles M. Caldwell II

04/01/2020
05/01/2021
